Case 18-24697-CMB    Doc 100    Filed 09/17/20 Entered 09/17/20 09:35:15   Desc Main
                               Document      Page 1 of 2


               UNITED STATES BANKRUPTCY COURT
              WESTERN DISTRICT OF PENNSYLVANIA

 IN RE: WILBUR L. BURTON AND           )Bank.No. 18-24697 CMB
        SHARON C. BURTON,              )
                Debtors.               )Chapter 13
                                       )
        WILBUR L. BURTON AND           )Docket No. 99
        SHARON C. BURTON,              )Related to Docket No. 95, 96
                Movants,               )
                                       )Hearing Date & Time: 10/28/2020
                    vs.                )                      at 10:30 a.m.
                                       )
        ATLANTICA, LLC c/o             )
        LAND HOME FINANCIAL            )
        SERVICES,                      )
                                       )
                    Respondent.        )

              MOTION TO COMPEL AND ISSUE SANCTIONS

      AND NOW, comes the Debtors, Wilbur L. Burton and Sharon C.
 Burton, by and through their attorney, Rodney D. Shepherd,
 Esquire, who respectfully represents the following:

      1. On or about July 3, 2020, the Debtors filed a Motion for
 Loss Mitigation.

      2. An Order was entered on July 21, 2020 directing the
 parties to participate in Loss Mitigation.

      3. The Debtors were required within 7 days of the Order to
 upload a LMP Package through the Portal. This was done on July
 27, 2020.

      4. Land Home Financial Services were required within 14
 days of the Debtors’ submission of the LMP Package to acknowledge
 receipt and designate a contact person. That would have been
 August 10, 2020. To date no acknowledgment or any type of
 communication has been received from Land Home Financial
 Services. No response at all.

      WHEREFORE, Debtors pray that this Honorable Court compel
 Atlantica, LLC c/o Land Home Financial Services to immediately
 acknowledge receipt of the Debtors’ submission of the LMP Package
 and award attorney fees in the amount of $1,000.00.
Case 18-24697-CMB   Doc 100    Filed 09/17/20 Entered 09/17/20 09:35:15   Desc Main
                              Document      Page 2 of 2


                                Respectfully submitted,


                                /s/ Rodney D. Shepherd
                                Rodney D. Shepherd, Esquire
                                Attorney for the Debtors

                                2403 Sidney Street
                                Suite 208
                                Pittsburgh, PA 15203
                                (412) 471-9670
